Exhibit 10.4

 



SHAREHOLDER AGREEMENT

 

This SHAREHOLDER AGREEMENT, dated as of February 24, 2018 (this “Agreement”)
and, except as otherwise set forth in Section 5.1, effective as of the Closing
(the “Effective Time”), is by and between Leucadia National Corporation, a New
York corporation (“Leucadia”), and HRG Group, Inc. (to be renamed Spectrum
Brands Holdings, Inc. at the Closing of the Merger), a Delaware corporation (the
“Company” and together with Leucadia, the “Parties” and each, a “Party”).

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), among the Company, Spectrum Brands Holdings,
Inc. (“Spectrum”) HRG SPV Sub I, Inc., a Delaware corporation, and HRG SPV Sub
II, LLC, a Delaware limited liability company, Spectrum is to become a
wholly-owned Subsidiary of the Company (the “Merger”); and

 

WHEREAS, as a condition to the willingness of the Company and Spectrum to enter
into the Merger Agreement, the Parties are entering into this Agreement, which
sets forth certain terms and conditions regarding, among other things,
post-Closing governance and other matters.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1 Certain Definitions. As used in this Agreement, the following terms
will have the following respective meanings:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such first Person, where “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, as trustee or executor or
otherwise; provided, however, that in no event shall the Company, any of its
Subsidiaries, or any of the Company’s other controlled Affiliates (in each case
after giving effect to the Merger) be deemed to be Affiliates of Leucadia or any
of Leucadia’s Affiliates for purposes of this Agreement.

 

“Appliances Business” means the business and operations of the (x) small
appliances product category and (y) the personal care product category of the
Global Batteries and Appliances segment of Spectrum as described in Spectrum’s
Form 10-K for the fiscal year ended September 30, 2017.

 

“Batteries Business” means the business and operations of the consumer batteries
product category of the Global Batteries and Appliances segment of Spectrum as
described in Spectrum’s Form 10-K for the fiscal year ended September 30, 2017.

 

 

 

“Beneficial Ownership,” “Beneficially Owned” and “Beneficially Owns” have the
meanings specified in Rule 13d-3 promulgated under the Exchange Act, including
the provision that any member of a “group” will be deemed to have beneficial
ownership of all securities beneficially owned by other members of the group,
and a Person’s beneficial ownership of securities will be calculated in
accordance with the provisions of such Rule; provided, however, that a Person
will be deemed to be the beneficial owner of any security which may be acquired
by such Person whether within sixty (60) days or thereafter, upon the
conversion, exchange or exercise of any rights, options, warrants or similar
securities to subscribe for, purchase or otherwise acquire (x) capital stock of
any Person or (y) securities directly or indirectly convertible into, or
exercisable or exchangeable for, such capital stock of such Person.

 

“Board” means the Board of Directors of the Company.

 

“Change of Control” means any transaction or series of transactions (as a result
of a tender offer, merger, consolidation, reorganization or otherwise) that
results in (i) the sale, lease, exchange, conveyance, transfer or other
disposition (for cash, shares of stock, securities or other consideration) of a
majority of the property or assets of the Company and its Subsidiaries (taken as
a whole) to any Person or “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) (including any liquidation, dissolution or winding up of the
affairs of the Company, or any other distribution made, in connection
therewith), (ii) holders of the Company’s Common Stock outstanding immediately
before such transaction or transactions owning, in the aggregate, less than a
majority of the voting power of the outstanding Voting Securities of the Company
(or any parent or successor entity) immediately after such transaction or
transactions or (iii) the majority of the Board immediately after such
transaction or transactions consisting of Directors not approved by a majority
of the Directors serving immediately prior to such transaction or series of
transactions.

 

“Charter” means the Certificate of Incorporation of the Company as in effect
immediately following the Effective Time.

 

“Closing” has the meaning set forth in the Merger Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Stock” means (i) the common stock of the Company, par value $0.01 per
share, (ii) any securities of the Company or any successor or assign of the
Company into which such stock is reclassified or reconstituted or into which
such stock is converted or otherwise exchanged in connection with a combination
of shares, recapitalization, merger, sale of assets, consolidation or other
reorganization or otherwise or (iii) any securities received as a dividend or
distribution in respect of the securities described in clauses (i) and (ii)
above.

 

“Confidential Information” means all non-public information (irrespective of the
form of communication, and irrespective of whether obtained prior to or after
the Effective Time or whether pursuant to this Agreement or otherwise)
concerning the Company or its Affiliates that may be furnished to any Person by
or on behalf of the Company, its Affiliates or its or their respective
Representatives, other than information which (a) becomes generally available to
the public other than as a result of a breach of this Agreement, (b) becomes
available to such Person

 

2 

 

on a non-confidential basis from a source other than the Company, its Affiliates
or its or their respective Representatives; provided, that the source thereof is
not known by such Person or such of its Affiliates or its or their respective
Representatives to be bound by an obligation of confidentiality, or (c) is
independently developed by such Person, its Affiliates or its or their
respective Representatives without the use of or reference to any information
that would otherwise be Confidential Information hereunder.

 

“Derivative Instruments” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (a) such interest conveys any voting rights in such
security, (b) such interest is required to be, or is capable of being, settled
through delivery of such security or cash or (c) other transactions hedge the
economic effect of such interest.

 

“Director” means a member of the Board.

 

“Equity Securities” means (a) Voting Securities, (b) any securities of the
Company that are convertible, exchangeable or exercisable (whether presently
convertible, exchangeable or exercisable or not) into or for Voting Securities
(including within the meaning of Treasury Regulation Section 1.382-4(d)(9)), (c)
any options, warrants and rights issued by the Company (whether presently
convertible, exchangeable or exercisable or not) to purchase Voting Securities
or convertible, exchangeable or exercisable (whether presently convertible,
exchangeable or exercisable or not) into Voting Securities (including within the
meaning of Treasury Regulation Section 1.382-4(d)(9)), and (d) any other
interests that would be treated as “stock” of the Company pursuant to Treasury
Regulation Section 1.382-2T(f)(18).

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC thereunder.

 

“Governmental Entity” means any federal, state, local or foreign government or
subdivision thereof or any other governmental, administrative, judicial,
arbitral, legislative, executive, regulatory or self-regulatory authority
(including the New York Stock Exchange and FINRA - Financial Industry Regulatory
Authority), instrumentality, agency, commission or body

 

“Independent Designee” has the meaning set forth in the Merger Agreement.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, rule, regulation, order, award, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity

 

“Percentage Stock Ownership” means percentage stock ownership as determined in
accordance with Treasury Regulation Section 1.382-2T (g), (h) (without regard to
the rule that treats stock of an entity as to which the constructive ownership
rules apply as no longer owned by that entity), (j) and (k).

 

“Person” means an association, a corporation, an individual, a partnership, a
joint venture, a limited liability company, an estate, a trust or any other
entity or organization,

 

3 

 

including a governmental authority, a group (with the meaning of Section
13(d)(3) of the Exchange Act), or an “entity” within the meaning of Treasury
Regulation Section 1.382-3 (including any group of Persons treated as a single
entity under such regulation); provided, however, that for purposes of Article
III a Person shall not be deemed to include a Public Group (as defined in
Treasury Regulation Section 1.382–2T(f)(13)).

 

“Representatives” means, with respect to any Person, the directors, officers,
employees, investment bankers, accountants, attorneys or other advisors, agents
or representatives of such Person.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

 

“Subsidiary” of any Person shall mean any corporation, partnership, joint
venture, limited liability company, trust or other form of legal entity (whether
incorporated or unincorporated) of which (or in which) more than 50% of the
Beneficial Ownership of the stock or other equity interests of such entity is,
directly or indirectly, owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

 

“Substantial Holder” means a Person (including, any group of Persons treated as
a single “entity” within the meaning of Treasury Regulation Section 1.382-3)
that: (i) holds, owns or has any right in Equity Securities of the Company
representing a Percentage Stock Ownership (including indirect and constructive
ownership, as determined under applicable Treasury Regulations) in the Company
of at least 4.9%; or (ii) that is identified as a “5-percent shareholder” of the
Company pursuant to Treasury Regulation Section 1.382-2T(g)(1).

 

“Treasury Regulation” means any Treasury regulation, in effect from time to
time, promulgated under the Code.

 

“Voting Securities” means the Common Stock and any other securities of the
Company of any kind or class having power generally to vote for the election of
Directors.

 

Article II

COVENANTS

 

Section 2.1 Leucadia Standstill.

 

(a)       From the Effective Time until such time as both (i) Leucadia and its
Subsidiaries no longer in the aggregate own at least 10% of the number of shares
of Common Stock (calculated on a fully diluted basis) issued and outstanding
immediately after the Effective Time and (ii) a Leucadia Nominee is no longer
serving as a Director (the “Standstill Period”), Leucadia shall not, and shall
cause its Subsidiaries and Representatives acting on its and its respective
Subsidiaries’ behalf not to, directly or indirectly (including through any
arrangements with a third party):

 

4 

 

(i)       except for Equity Securities of the Company received by way of stock
splits, stock dividends, reclassifications, recapitalizations or other
distributions by the Company in respect of its Common Stock, and Equity
Securities purchased in an offering by the Company to maintain the pro rata
ownership of Equity Securities of the Company by Leucadia and its Subsidiaries,
(x) acquire, agree to acquire, propose or offer to acquire (including through
the acquisition of Beneficial Ownership) of (directly or indirectly, by purchase
or otherwise) any Equity Securities or Derivative Instruments of the Company;
provided that this clause (x) shall not prohibit acquisitions of Common Stock if
(1) after giving effect to such transaction, the Beneficial Ownership of Common
Stock held by Leucadia and its Subsidiaries (calculated on an as converted basis
to include all Equity Securities held by Leucadia and its Subsidiaries at such
time and giving effect to the exceptions in Section 2.2(c)) in the aggregate
would not exceed 15% of the number of shares of Common Stock (calculated on a
fully diluted basis) issued and outstanding, and (2) such acquisition of Common
Stock is not otherwise prohibited under the Charter or (y) authorize or make a
tender offer, exchange offer or other offer or proposal, whether oral or
written, to acquire (directly or indirectly, by purchase or otherwise) any
Equity Securities or Derivative Instruments of the Company;

 

(ii)       make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies,” “consents” or “authorizations” to vote (as such
terms are used in the rules of the SEC), or seek to advise or influence any
Person with respect to the voting of any Voting Securities (other than in each
case (x) Leucadia and its Subsidiaries, (y) in accordance with and consistent
with the recommendation of the Board or (z) with respect to the election of a
Leucadia Nominee);

 

(iii)       authorize or commence any tender offer or exchange offer for shares
of Voting Securities without the prior written consent of the Board (for the
avoidance of doubt, tendering into any tender offer or exchange offer not
commenced by Leucadia or its Subsidiaries will not in and of itself violate this
Section 2.1(a)(iii));

 

(iv)       form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Exchange Act, for the purpose of voting, acquiring,
holding, or disposing of, any Voting Securities;

 

(v)       submit to the Board a written proposal for or offer of, with or
without conditions, any merger, recapitalization, reorganization, business
combination or other extraordinary transaction involving the Company or any
Subsidiary thereof or any of its or their respective securities or assets, or
make any public announcement with respect to such proposal or offer;

 

(vi)       request the Company or any of its Subsidiaries, directly or
indirectly, to amend or waive any provision of this Agreement;

 

(vii)       contest the validity or enforceability of any provision contained
herein, including this Section 2.1(a)(vii);

 

5 

 

(viii)       call, or seek to call, a meeting of the stockholders of the Company
or initiate any stockholder proposal, or initiate or propose any action by
written consent, in each case for action by the stockholders of the Company;

 

(ix)       nominate candidates for election to the Board or otherwise seek
representation on the Board (except as expressly set forth in this Agreement) or
seek the removal of any member of the Board (except for the Leucadia Nominee);
or

 

(x)       take any action that would reasonably be expected to require the
Company to make a public announcement regarding the possibility of a transaction
or any other matter described in this Section 2.1.

 

(b)       This Section 2.1 shall immediately terminate and be of no further
force and effect if: (i) the Company enters into a definitive agreement the
consummation of which would result in a Change of Control of the Company,
provided that Sections 2.1(a)(ii), (iv), (viii) and (ix) will continue to apply
through such consummation, (ii) any Person shall have commenced and not
withdrawn a bona fide public tender or exchange offer which if consummated would
result in a Change of Control of the Company and the Board has not recommended
that the stockholders of the Company reject such offer within the time period
contemplated by Rule 14e-3 under the Exchange Act, or (iii) the Company files or
consents to the filing against the Company of a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, insolvency,
reorganization or other similar law, makes an assignment for the benefit of
creditors or consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to the Company or with respect to
any substantial part or its property.

 

(c)       Anything in this Agreement to the contrary notwithstanding, (i)
nothing in this Agreement shall prohibit or restrict the voting (as a director)
or other actions taken by any Leucadia Nominee in his or her capacity as a
member of the Board and in compliance with and subject to his or her fiduciary
duties as a member of the Board and (ii) for purposes of this Agreement,
Jefferies Group LLC and its Subsidiaries (collectively, “Jefferies”) shall not
be considered to be Subsidiaries of Leucadia or part of a “group” as defined in
Section 13(d)(3) of the Exchange Act involving Leucadia or its Subsidiaries, in
each case, with respect to their performance of broker-dealer, investment
banking, advisory, asset management or commodities services or activities, so
long and to the extent that Jefferies or such applicable Subsidiary (w) is
acting in the ordinary course of its business, (x) is not acting at the
direction of the Leucadia Nominee or Leucadia, its Subsidiaries, Affiliates or
Representatives in connection with the Company or any of its Subsidiaries, (y)
institutes customary confidentiality screens and protections with respect to any
Confidential Information received by Jefferies and in no event is such
Confidential Information used by Jefferies or any of its employees or shared
with any third party in connection with such activities, and (z) is not
otherwise acting for the purpose of circumventing the restrictions contained
herein. During the Standstill Period, Jefferies will not represent a third-party
buyer in connection with a sale of the Company or substantially all of the
assets of the Company (unless such representation was approved by the
disinterested Directors of the Company prior to such representation).

 

6 

 

Section 2.2 Leucadia Nominee and Independent Designee.

 

(a)       From the Effective Time until the earliest of (i) such time as
Leucadia and its Subsidiaries in the aggregate own less than 10% of the number
of shares of Common Stock (calculated on a fully diluted basis) issued and
outstanding immediately after the Effective Time (the “Leucadia Nominee
Ownership Threshold”), (ii) such time as Leucadia and its Subsidiaries in the
aggregate own less than 5% of the number of shares of Common Stock (calculated
on a fully diluted basis) then issued and outstanding, and (iii) the later of
(A) the 60 month anniversary of the Effective Time and (B) such time as Leucadia
and its Subsidiaries in the aggregate own less than 10% of the number of shares
of Common Stock (calculated on a fully diluted basis) then issued and
outstanding, Leucadia shall have the right to designate one individual to be
nominated as a Director (the “Leucadia Nominee”). If at any time following the
Effective Time (A) Leucadia and its Subsidiaries in the aggregate own less than
5% of the number of shares of Common Stock (calculated on a fully diluted basis)
issued and outstanding immediately after the Effective Time or (B) either of the
events specified in clause (ii) or (iii) of the immediately preceding sentence
occurs, then the Leucadia Nominee (to the extent a Leucadia Nominee is then
serving on the Board) shall, and Leucadia shall cause the Leucadia Nominee to,
promptly resign from the Board. Subject to the other provisions of this
Agreement, the Company shall include the Leucadia Nominee on the Company’s slate
of nominees for election as Directors at any applicable meeting of shareholders
at which Directors are to be elected and shall, to the fullest extent permitted
by applicable Law, use its reasonable best efforts to cause the Leucadia Nominee
to be elected and maintained in office as a Director (including, without
limitation, using its reasonable best efforts to solicit from the stockholders
of the Company eligible to vote for the election of Directors proxies in favor
of the election of the Leucadia Nominee at any meeting of stockholders held to
elect Directors). Subject to Section 2.2(c) and to the Company’s required
efforts set forth in this Section 2.2(a) with respect to Leucadia Nominees, if a
Leucadia Nominee resigns or is otherwise unavailable to serve as a Director,
Leucadia shall have the exclusive right to designate the replacement for the
Leucadia Nominee for so long as Leucadia has the right to designate a Leucadia
Nominee and the Company shall, consistent with its obligations set forth in the
immediately preceding sentence, cause any such replacement Leucadia Nominee to
be promptly appointed or elected to the Board.

 

(b) In the event that, at any point during such Person’s initial term as a
Director, the Independent Designee is unable or unwilling to serve as a Director
as a result of illness, death, resignation, removal or any other reason,
Leucadia shall have the right to designate an individual who satisfies the
requirements set forth in Section 2.2(d) to be appointed by the Board as a
Director to fill such Independent Designee’s seat and serve the remainder of
such Independent Designee’s term. The individual designated and appointed
pursuant to this Section 2.2(b) shall thereafter be the Independent Designee for
purposes of this Agreement. This Section 2.2(b) shall cease to apply from and
after the time at which Leucadia and its Subsidiaries in the aggregate own less
than 10% of the number of shares of Common Stock (calculated on a fully diluted
basis) issued and outstanding immediately after the Effective Time.

 

(c) Notwithstanding anything to the contrary contained herein, neither the
Company nor the Board shall be under any obligation to nominate or appoint to
the Board, or solicit votes for, any Person pursuant to Section 2.2(a) in the
event that the Board reasonably determines that (i) the election of such Person
to the Board would cause the Company to not be

 

7 

 

in compliance with applicable Law, (ii) such Person has been the subject of any
event required to be disclosed pursuant to Items 2(d) or 2(e) of Schedule 13D
under the Exchange Act or Item 401(f) of Regulation S-K of the 1934 Securities
Act (for the avoidance of doubt, excluding bankruptcies) involving an act of
moral turpitude by such individual or is subject to any order, decree or
judgment of any Governmental Entity prohibiting service as a director of any
public company, or (iii)  such Person fails to complete reasonable and customary
onboarding documentation, including providing reasonably required information to
the Company, in each case to the extent such requirements are consistent with
those applicable to the other members of the board of directors of the Company.
In the event a Person nominated by Leucadia as a Leucadia Nominee is not
nominated or appointed to the Board as a result of a failure to satisfy any of
the requirements described in clauses (i) through (iii) of the immediately
preceding sentence, Leucadia will be permitted to designate a replacement
Leucadia Nominee (which replacement Leucadia Nominee will also be subject to the
requirements of this Section 2.2(c)).

 

(d) Notwithstanding anything to the contrary contained herein, neither the
Company nor the Board shall be under any obligation to nominate or appoint to
the Board, or solicit votes for, any person nominated by Leucadia as an
Independent Designee pursuant to Section 2.2(b) in the event that the Board
reasonably determines that such individual (A) does not qualify as an
“independent director” of the Company under Rule 303A(2) of the NYSE Listed
Company Manual, (B) is, or within the three years prior to such time has been, a
director, officer, or employee of the Company, Leucadia, Fortress Investment
Group LLC, a Delaware limited liability company, or any of their respective
successors or its or their respective Subsidiaries, (C) is as of such time a
director, officer or employee of a hedge fund or an investment bank or (D) does
not meet the requirements of clauses (i) through (iii) of Section 2.2(c). In the
event a Person nominated by Leucadia as an Independent Designee is not nominated
or appointed to the Board as a result of a failure to satisfy any of the
requirements described in clauses (A) through (D) of the immediately preceding
sentence, Leucadia will be permitted to designate a replacement Independent
Designee (which replacement Independent Designee will also be subject to the
requirements of this Section 2.2(d)).

 

(e) For the avoidance of doubt, the appointment of the Directors of the Company
at the Effective Time pursuant to and in accordance with Section 1.3(a) of the
Merger Agreement shall satisfy the obligations of the Company to be performed at
the Effective Time under this Section 2.2 with respect to the appointment of the
Leucadia Nominee and the Independent Designee at the Closing of the Merger.

 

(f) In the event (A) the Company separates all or any portion of its business by
means of distributing shares of a new company (“NewCo”), which NewCo’s shares
are or will be authorized for listing on a securities exchange, to existing
Company shareholders or by means of any other similar transaction, in each case
pursuant to which existing Company shareholders will hold at the effective time
of such transaction 80% or more of NewCo and (B) as of immediately prior to the
effective time of, and calculated after giving pro forma effect to, such
separation Leucadia has the right to designate the Leucadia Nominee pursuant to
Section 2.2(a) of this Agreement, then the Company shall, prior to or
substantially contemporaneously with the consummation of such transaction, cause
NewCo to enter into a shareholders agreement with Leucadia providing for board
representation and other rights and obligations of each of NewCo and Leucadia
that are substantially similar to those rights and obligations of the Company
and

 

8 

 

Leucadia set forth in this Agreement that remain in effect at such time
(including for the avoidance of doubt the rights and limitations set forth in
Section 2.2(a) of this Agreement).

 

(g) In the event (A) the Company enters into any merger, consolidation,
recapitalization or other similar business combination transaction, in each case
pursuant to which (i) the Company is not the surviving entity or the Common
Stock ceases to be listed on a securities exchange and (ii) existing Company
shareholders will hold 50% or more of the common stock of the surviving entity
(or the surviving entity’s publicly traded ultimate parent entity) at the
effective time of such transaction, and (B) as of immediately prior to the
effective time of such transaction Leucadia has the right to designate the
Leucadia Nominee pursuant to Section 2.2(a) of this Agreement (calculated for
purposes of this Section 2.2(g) after giving pro forma effect to such
transaction and with the Leucadia Nominee Ownership Threshold being adjusted to
be equal to (1) the Leucadia Nominee Ownership Threshold in effect immediately
prior to such merger, consolidation, recapitalization or other similar business
combination transaction multiplied by (2) the number of shares of the surviving
entity into which each share of Common Stock will be converted in such merger,
consolidation, recapitalization or other similar business combination
transaction), then immediately prior to the effective time of such transaction
the Company will, as a condition to the consummation of such merger,
consolidation, recapitalization or other similar business combination
transaction, require the surviving entity (or the surviving entity’s publicly
traded ultimate parent entity) to enter into a shareholders agreement (a
“Replacement Shareholder Agreement”) with Leucadia providing for board
representation and other rights and obligations of each of the surviving entity
and Leucadia that are substantially similar to those rights and obligations of
the Company and Leucadia set forth in this Agreement that remain in effect at
such time (including for the avoidance of doubt the rights and limitations set
forth in Section 2.2(a) of this Agreement). 

 

Section 2.3 Confidentiality. Leucadia shall be required to keep confidential all
Confidential Information entrusted to or obtained by Leucadia by reason of a
Leucadia Nominee’s position as a Director of the Company. The Leucadia Nominee
may, subject to and in compliance with applicable securities Laws, provide
Confidential Information to any director, officer or employee of Leucadia to the
extent reasonably necessary (and to the extent such Person reasonably needs to
know such information) in connection with Leucadia’s investment in the Company;
provided, further, however, that Leucadia shall cause any such recipient to
comply with the provisions of this Section 2.4 applicable to Leucadia, it being
understood that Leucadia shall be responsible for any breach of the provisions
hereof by such recipient. Notwithstanding the foregoing, the Leucadia Nominee,
Leucadia, and any director, officer or employee of Leucadia who receives
Confidential Information may disclose any such Confidential Information to the
extent required by applicable Law; provided, that, to the extent practicable and
legally permissible, the disclosing party (a) gives the Company reasonable
notice of any such requirement so that the Company may seek appropriate
protective measures and (b) cooperates with the Company in attempting to obtain
such protective measures.

 

Section 2.4 Securities Laws. Leucadia acknowledges that it is aware, and will
advise the Leucadia Nominee and any other entity or Person who receives
Confidential Information pursuant to Section 2.3 or otherwise, that applicable
securities Laws prohibit any Person who has received material, non-public
information from purchasing or selling securities on the basis of

 

9 

 

such information or from communicating such information to any other Person
unless in compliance with such Laws.

 

Section 2.5 Amended and Restated Halley Charter. From and after the Effective
Time, the Company shall (i)(A) cooperate with Leucadia and keep Leucadia
reasonably informed with regard to any potential transactions involving a
repurchase of shares (including by providing notice to Leucadia prior to any
repurchase), and (B) not repurchase any shares of capital stock of the Company,
in each case, that could cause any “Transfer” of “Leucadia Shares” (as such
terms are defined in the Charter) prior to the “Expiration Date” (as defined in
the Charter) pursuant to the “Leucadia Other Transfer Exceptions” (as defined in
the Charter) to result in an “ownership change” (within the meaning of Section
382(g) of the Code) of the Company, and (ii) not repurchase any shares of
capital stock of the Company without taking such action, including under the
authority granted to the Board under Section 13.3 of the Charter, to assure that
the number of shares of shares of capital stock that may be “Transferred” (as
defined in the Charter) by Leucadia under the “Leucadia Exceptions” (as defined
in the Charter) is not reduced by reason of such repurchase.

 

Article III

LOCKUP

 

Section 3.1 Leucadia Lockup. From the Effective Time until the earlier of (i) a
sale by the Company and its Subsidiaries following the Effective Time of the
majority of either (x) the Batteries Business or (y) the Appliances Business or
(ii) the twenty-four (24) month anniversary of the Effective Time (the “Lockup
Period”), Leucadia shall not, and shall cause its Affiliates not to, directly or
indirectly, except to the extent permitted by the Charter, sell, transfer,
exchange, assign, liquidate, convey, pledge, abandon, distribute, contribute or
otherwise dispose in a transaction treated under Section 382 of the Code as a
direct or indirect disposition or transfer (including the disposition of an
ownership interest in a Substantial Holder) any Equity Securities of the
Company.

 

Article IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1 Representations and Warranties of Leucadia. Leucadia hereby
represents and warrants to the Company as of the date hereof and as of the
Effective Time that:

 

(a)       Leucadia is a corporation duly organized, validly existing and in good
standing under the Laws of the State of New York. The execution, delivery and
performance by Leucadia of this Agreement and the consummation by Leucadia of
the transactions contemplated hereby are within the powers of Leucadia and have
been duly authorized by all necessary action. This Agreement has been duly and
validly executed and delivered by Leucadia and assuming due execution and
delivery by the Company, this Agreement constitutes a valid and binding
Agreement of Leucadia enforceable against it in accordance with its terms.

 

10 

 

(b)       The execution, delivery and performance by Leucadia of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(i) violate the certificate of formation or operating agreement of Leucadia or
its Subsidiaries, (ii) violate any applicable law, rule, regulation, judgment,
injunction, order or decree, (iii) require any consent or other action by any
Person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration or to a loss of any benefit to which
Leucadia or its Subsidiaries are entitled under any provision of any agreement
or other instrument binding on Leucadia or (iv) result in the imposition of any
lien (other than pursuant to this Agreement) on any asset of Leucadia or any of
its Subsidiaries (including the Common Stock).

 

Section 4.2 Representations and Warranties of the Company. The Company hereby
represents and warrants to Leucadia and its Subsidiaries as of the date hereof
and as of the Effective Time that:

 

(a)       The Company is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware. The execution, delivery
and performance by the Company of this Agreement and the consummation by the
Company of the transactions contemplated hereby are within the powers of the
Company and have been duly authorized by all necessary action. This Agreement
has been duly and validly executed and delivered by the Company and assuming due
execution and delivery by Leucadia, this Agreement constitutes a valid and
binding Agreement of the Company enforceable against it in accordance with its
terms.

 

(b)       The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not (i) violate the certificate of formation or operating agreement of
the Company or its Subsidiaries, (ii) materially violate any applicable law,
rule, regulation, judgment, injunction, order or decree, (iii) require any
consent or other action by any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration or to a loss of
any benefit to which the Company or its Subsidiaries are entitled under any
provision of any agreement or other instrument binding on the Company or (iv)
result in the imposition of any lien (other than pursuant to this Agreement) on
any asset of the Company or any of its Subsidiaries (including the Common
Stock).

 

ARTICLE V

MISCELLANEOUS

 

Section 5.1 Effectiveness. Other than with respect to Sections 5.4 and 5.5,
which shall be effective as of the date hereof, this Agreement will be effective
as of the Effective Time and this Agreement will automatically terminate and be
null and void if the Merger Agreement is terminated prior to the Effective Time
in accordance with its terms.

 

Section 5.2 Notice. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed given
if delivered personally, sent via facsimile (receipt confirmed), sent via email
(receipt confirmed), sent by a nationally recognized overnight courier
(providing proof of delivery), or mailed in the United States by

 

11 

 

certified or registered mail, postage prepaid, to the Parties at the following
addresses (or at such other address for any Party as may be specified by like
notice):

 





If to the Company:

 

Spectrum Brands Holdings, Inc.
3001 Deming Way
Middleton, WI 53562
Fax No.: (608) 288-7546
Email: nathan.fagre@spectrumbrands.com
Attention: Nathan E. Fagre

 

With a copy (which will not constitute notice hereunder) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Fax No.: (212) 446-6460
Email: sarkis.jebejian@kirkland.com; jonathan.davis@kirkland.com
Attention: Sarkis Jebejian, Esq.; Jonathan L. Davis, Esq.

 

and

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Fax No.: (212) 225-3999



Email: pshim@cgsh.com; jlangston@cgsh.com
Attention: Paul J. Shim; James E. Langston

 

If to Leucadia:

 

Leucadia National Corporation
520 Madison Avenue
New York, NY 10022
Fax No.: (646) 619-4974
Email: msharp@jefferies.com
Attention: Michael J. Sharp

  

Section 5.3 Enforcement. The Parties agree that irreparable damage would occur
and that the Parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached by the other Party. It is
accordingly agreed that each of the Parties will be entitled to an injunction or
injunctions to prevent breaches and/or threatened breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement, in each case
without the necessity of providing any bond or other security, in any federal
court located in the State of Delaware or in Delaware state court, this being in
addition to any other remedy to which they are entitled at law or in equity.

 

12 

 

Section 5.4 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the Parties with respect to the subject matter hereof.
This Agreement will be binding upon and inure solely to the benefit of each
Party and its successors and permitted assigns. Except as set forth in the
immediately preceding sentence, nothing in this Agreement, express or implied,
is intended to or will confer upon any Person that is not a Party (other than
Spectrum and its successors and assigns) any rights, benefits or remedies
hereunder. Notwithstanding the foregoing, the parties hereto agree that Spectrum
shall be an express third party beneficiary of this Agreement and, without
limiting the generality of the foregoing, shall have the right to enforce this
Agreement directly against the Parties hereto.

 

Section 5.5 Amendments; Waiver. No provision of this Agreement may be amended or
waived unless (a) in the case of any amendment or waiver prior to the Effective
Time, Spectrum has provided its prior written consent thereto and (b) such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Parties, or in the case of a waiver, by the Party against whom the waiver is
to be effective. No failure or delay by any Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by applicable Law.

 

Section 5.6 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement may be assigned, in whole or in part, by
either Party without the prior written consent of the other Party. Any
assignment in violation of the preceding sentence will be void. Subject to the
preceding two sentences, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns. This Section 5.6 shall not be deemed to prevent the Company from
engaging in any merger, consolidation or other business combination transaction.
For the avoidance of doubt, no transferee of Equity Securities of the Company
shall acquire any rights under, or be deemed to have the benefit of, any of the
provisions contained in this Agreement.

 

Section 5.7 Governing Law. This Agreement and any claim, controversy or dispute
arising under or related thereto, the relationship of the Parties, and/or the
interpretation and enforcement of the rights and duties of the Parties, whether
arising at law or in equity, in contract, tort or otherwise, will be governed
by, and construed and interpreted in accordance with, the laws of the State of
Delaware, without regard to its rules regarding conflicts of law to the extent
that the application of the laws of another jurisdiction would be required
thereby.

 

Section 5.8 Interpretation. Unless otherwise expressly provided, for the
purposes of this Agreement, the following rules of interpretation shall apply:

 

(a)       The article and section headings contained in this Agreement are for
convenience of reference only and will not affect in any way the meaning or
interpretation hereof.

 

13 

 

(b)       When a reference is made in this Agreement to an article or a section,
paragraph, such reference will be to an article or a section, paragraph hereof
unless otherwise clearly indicated to the contrary.

 

(c)       Unless it would be duplicative, whenever the words “include,”
“includes” or “including” are used in this Agreement, they will be deemed to be
followed by the words “without limitation.”

 

(d)       The words “hereof,” “herein” and “herewith” and words of similar
import will, unless otherwise stated, be construed to refer to this Agreement as
a whole and not to any particular provision of this Agreement.

 

(e)       The word “extent” in the phrase “to the extent” will mean the degree
to which a subject or other thing extends, and such phrase will not mean simply
“if.”

 

(f)       The meaning assigned to each term defined herein will be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender will include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms will have a corresponding meaning.

 

(g)       A reference to any period of days will be deemed to be to the relevant
number of calendar days, unless otherwise specified.

 

(h)       All terms defined in this Agreement will have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(i)       The Parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provisions hereof.

 

(j)       Any statute or rule defined or referred to herein or in any agreement
or instrument that is referred to herein means such statute or rule as from time
to time amended, modified or supplemented, including by succession of comparable
successor statutes or rules and references to all attachments thereto and
instruments incorporated therein.

 

Section 5.9 Consent to Jurisdiction. Each of the Parties agrees that any legal
action or proceeding with respect to this Agreement, or for recognition and
enforcement of any judgment in respect of this Agreement and obligations arising
hereunder brought by any other Party or its successors or assigns, will be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
Parties hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of

 

14 

 

the Parties hereby irrevocably waives, and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to serve in accordance with this Section 5.9, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise), and (c) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper, or (iii) this Agreement or the subject matter hereof,
may not be enforced in or by such courts.

 

Section 5.10 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF ANY OF THE
PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

 

Section 5.11 Severability. If any term or other provision of this Agreement is
held to be invalid, illegal or incapable of being enforced by any rule of law or
public policy by a court of competent jurisdiction, all other conditions and
provisions of this Agreement will nevertheless remain in full force and effect,
insofar as the foregoing can be accomplished without materially affecting the
economic benefits anticipated by the Parties. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties will negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated by this Agreement are fulfilled to the extent
possible.

 

Section 5.12 Headings. The descriptive headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

Section 5.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which when executed will be deemed to be an original, and
all of which together will be considered one and the same agreement and will
become effective when one or more counterparts have been signed by each of the
Parties and delivered to the other Parties. For purposes of this Agreement,
facsimile signatures or signatures by other electronic form of transfer will be
deemed originals, and the Parties agree to exchange original signatures as
promptly as possible.

 

[Remainder of Page Intentionally Left Blank.]

 

 

 

 

 

15 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

      LEUCADIA NATIONAL CORPORATION         By: /s/ Michael J. Sharp       Name:
Michael J. Sharp       Title: Executive Vice President and General Counsel      
        HRG GROUP, INC.         By: /s/ Joseph Steinberg       Name: Joseph
Steinberg       Title: Chairman    

 

